Citation Nr: 0832253	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  03-31 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
right middle and little fingers.  

2.  Entitlement to service connection for sacroilitis with 
enthesopathy HLA and B27.

3.  Entitlement to service connection for right trochanteric 
bursitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from January 1985 to April 
1990.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Washington, DC Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO denied entitlement to service 
connection for tendonitis of the right middle and little 
finger, sacroilitis with enthesopathy HLA and B27, "RC" 
tendonitis, right trochanteric bursitis, bilateral inguinal 
adenopathy, and bilateral biceps tendonitis.  

The veteran testified before the undersigned at a Central 
Office hearing in March 2006.  A transcript of this hearing 
is associated with the claims folder.

This case was previously before the Board in September 2006.  
At that time the Board remanded the issues of entitlement to 
service connection for a right middle and little finger 
disorder, sacroilitis with enthesopathy HLA and B27, "RC" 
tendonitis, right trochanteric bursitis, and bilateral biceps 
tendonitis for a VA examination.  

A November 2006 VA examination report revealed a diagnosis of 
bilateral rotator cuff tendonitis and the examiner opined 
that the veteran's current shoulder disorder is related to 
the tendonitis diagnosis while she was in service.  The 
examiner also noted that the veteran appeared to have a 
rotator cuff tendonitis and not a biceps tendonitis, though, 
as the examiner noted, these two diagnoses can be difficult 
to distinguish from one another.  The November 2006 VA 
examiner also found that there was no evidence of finger 
tendonitis of either hand and instead diagnosed the veteran 
with Raynaud's syndrome.  

By rating decision dated in January 2008 the RO reevaluated 
the veteran's service-connected bilateral shoulder disorders 
and noted that these service-connected shoulder disorders 
were previously diagnosed as rotator cuff tendonitis and 
biceps tendonitis.  Thus, as the RO noted in this rating 
decision, the appeal regarding the issues of entitlement to 
service connection for "RC" tendonitis and bilateral biceps 
tendonitis has been resolved.     

Also, by supplemental statement of the case dated in January 
2008 the RO recharacterized the right fingers issue from 
entitlement to service connection for a right middle and 
little finger disorder to entitlement to service connection 
for Raynaud's syndrome (claimed as right long and small 
finger disorders and tendonitis right middle and little 
fingers).  

The Board notes that Raynaud's syndrome is a condition in 
which the smallest arteries that bring blood to the fingers 
or toes constrict (go into spasm) when exposed to cold.  The 
Board also notes that service connection for frostbitten 
fingers was previously been denied by the RO by rating 
decisions dated in May 1998 as there was no evidence of 
frostbitten fingers in service.  Subsequently, the veteran 
submitted another claim, this time for pain and numbness of 
all ten fingers and by rating decision dated in July 1999 the 
RO found that the veteran had failed to submit new and 
material evidence to reopen a claim for service connection 
for pain and numbness and all ten fingers (also claimed as 
frostbitten fingers).  As the November 2006 VA examiners 
diagnosis of Raynaud's syndrome is similar to the previously 
denied claim of entitlement to service connection for pain 
and numbness and all ten fingers (also claimed as frostbitten 
fingers) based on the submission of new and material 
evidence, this issue is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of tendonitis of 
the right middle and/or little fingers.

3.  There is no evidence of sacroilitis with enthesopathy HLA 
and B27 in service, or within one year after service, and no 
competent medical evidence linking the veteran's current 
sacroilitis with enthesopathy HLA and B27 with her period of 
service or a service-connected disorder.

4.  There is no competent medical evidence of right 
trochanteric bursitis.


CONCLUSIONS OF LAW

1.  Service connection for tendonitis of the right middle and 
little fingers is not established.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Service connection for sacroilitis with enthesopathy HLA 
and B27 is not established.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  Service connection right trochanteric bursitis is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertion that 
tendonitis of the right middle and little fingers, 
sacroilitis with enthesopathy HLA and B27, and right 
trochanteric bursitis are related to her service with the 
United States Army from January 1985 to April 1990.  With 
regard to her claim for Raynaud's syndrome, the veteran 
claims that the symptoms in her hands began while she was in 
the military.  With regard to the sacroilitis with 
enthesopathy HLA and B27 and right trochanteric bursitis 
issues, the veteran claims that these disorders are secondary 
to her service-connected shoulder and knee disorders.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Complete notice was sent in September 2003 and October 2006 
letters and the claim was readjudicated in a January 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Factual Background

The veteran's service treatment records show that the veteran 
complained of bilateral shoulder, arm, knee, and leg pain in 
service.  Records also show complaints of right sided pain 
and a puncture wound to the left hand.  Also, an October 1987 
report shows resolving right trochanteric bursitis.  
Examination reports dated in October 1984, February 1988, and 
October 1991 show normal upper extremities, spine, and lower 
extremities.  Furthermore, in the veteran's October 1991 
Report of Medical History she denied "bone, joint or other 
deformity" and "recurrent back pain."    

The veteran was awarded service connection for a bilateral 
knee disorder in May 1998 and was also awarded service 
connection for a bilateral shoulder disorder in June 2003.  
In November 2000 she submitted a claim for chronic pain 
throughout her entire body.  She subsequently submitted 
several private treatment records dated from March 1993 to 
December 2000.  A review of these records by the RO revealed 
diagnoses for tendonitis of the right middle and little 
fingers, sacroilitis with enthesopathy HLA and R27, "RC" 
tendonitis, right trochanteric bursitis, and bilateral biceps 
tendonitis.  

The veteran was afforded a general VA examination in March 
2003.  During this examination, the examiner requested a 
history of the veteran's sacroilitis, shoulders, tendonitis 
of the biceps, tendonitis of the right middle and little 
fingers, and right trochanteric bursitis.  The veteran 
reported that she had a herniated nucleus pulposus (HNP) at 
L5-S1, she was receiving Prednisone shots into her shoulders 
for her tendonitis, and her fingers tingle.  The examiner 
diagnosed the veteran with tendonitis of the shoulders and 
fingers.  

The veteran was afforded a second VA examination in June 
2003.  After physical examination, the diagnoses included 1) 
persistent low back pain, HNP L5-S1 on magnetic resonance 
imaging (MRI), 2) persistent bilateral shoulder pain, claims 
diagnosis of tendonitis, 3) persistent right middle and 
little finger pain, numbness, and tingling, claims diagnosis 
of tendonitis, and 4) persistent right hip pain, claims 
diagnosis of bursitis.  X-ray reports from this examination 
reveal a normal lumbar spine, normal bilateral shoulders, 
normal right hand, and normal right hip.   

The veteran was afforded a third VA examination in October 
2003.  During this examination, the veteran reported a 
history of her shoulder disorder.  The diagnosis was 
"chronic pain both shoulders probably secondary to 
tendonitis and history of HLA 27 positive with chronic 
inflammation throughout her body."  The examiner commented 
that MRIs of the shoulders might be of some value to evaluate 
soft tissues more.     

The veteran was afforded a fourth VA examination in October 
2006 to evaluate her sacroilitis with enthesopathy HLA and 
B27 (also referred to as low back pain).  Upon review of the 
veteran's claims file the examiner noted that the veteran was 
seen for pain in the knees and shoulders during service but 
not for pain in the right hip.  The examiner also noted that, 
according to the veteran's private medical records, she first 
developed right hip pain in 1999.  About two years later, the 
pain began to radiate down into the buttocks and right leg.  
During the examination, the veteran reported that she had the 
same pain in her lateral back, above the hip, that she has 
always had, but after a couple of years, the pain began to 
radiate down into the buttocks and the back of the right leg.  
The examiner also noted a 1992 magnetic resonance imaging 
(MRI) scan which revealed degenerative disc disease of the 
L5-S1 level and small paracentral disc herniation at that 
level.  

The examiner diagnosed the veteran with low back pain and 
sciatic pain secondary to degenerative disc disease.  The 
examiner noted that this disorder was not incurred in 
service, as according to the veteran, her back pain began in 
1999, well after service.  The examiner also opined that the 
veteran's current back disorder is not related to either of 
her service-connected knee or shoulder disorders.  

The veteran was afforded a fifth VA examination in November 
2006.  At that time the examiner diagnosed the veteran with 
Raynaud's syndrome and noted that there was no evidence of 
finger tendonitis by history or on examination.  The examiner 
also opined that the veteran's current hand and finger 
symptoms are not related to her bilateral shoulder disorder.  
Instead, the examiner opined that the veteran's current hand 
and foot symptoms are related to a vascular condition 
referred to as Raynaud's syndrome.  The veteran stated that 
her current hand symptoms began while she was in the 
military.

The November 2006 VA examiner also noted that there was no 
evidence of current trochanteric bursitis on examination.  
The examiner wrote that the condition appears to have 
resolved and opined that the veteran's current right buttock 
and leg pain was likely related to a lumbar radiculopathy.  

Private treatment records dated from September 1993 to 
December 2006 are also of record.  Specifically, a May 1999 
report shows a diagnosis of trochanteric bursitis, a July 
2000 report shows a diagnosis of HLA-B27 with associated 
enthesopathy, reports dated from August 1999 to January 2000 
show sacroilitis with enthesopathy, a February 2000 report 
shows treatment for a middle finger disorder, and a December 
2002 report shows a magnetic resonance imaging (MRI) scan of 
the lumbosacral spine.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2007).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 C.F.R.  
§§ 3.307, 3.309.  Disorders diagnosed more than one year 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 
3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

        1.  Tendonitis of the right middle and little fingers

In this case, the Board finds that service connection for 
tendonitis of the right middle and little fingers is not in 
order.  There is no evidence of a current diagnosis of 
tendonitis of the right middle and/or little fingers in the 
claims folder.  As above, the November 2006 VA examiner 
opined that there was no evidence of current tendonitis of 
the right middle and/or little fingers by history or on 
examination.  As was stated earlier, current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The examiner instead diagnosed the veteran with 
Raynaud's syndrome and, as noted in the introduction, this 
issue has been referred back to the RO since the new 
diagnosis of Raynaud's syndrome necessitates that a new claim 
be developed requiring the submission of new and material 
evidence.  The veteran's claim for service connection 
implicitly includes the assertion that she has tendonitis of 
the right middle and little fingers, but her personal opinion 
as a lay person not trained in medicine is not competent 
evidence needed to establish a diagnosis of tendonitis of the 
right middle and little fingers or its relationship to 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  

	2.  Sacroilitis with enthesopathy HLA and B27

As above, service treatment records are negative for a back 
disorder in service.  Examination reports dated in October 
1984, February 1988, and October 1991 show a normal spine and 
in the veteran's October 1991 Report of Medical History she 
denied "recurrent back pain."  In the October 2006 VA 
examination report, the examiner noted that the veteran was 
not seen for pain in the right hip during service. The 
examiner also noted a 1992 MRI which revealed degenerative 
disc disease of the L5-S1 level and small paracentral disc 
herniation at that level.  Furthermore, the examiner noted 
that the veteran first developed right hip pain in 1999 and 
about two years later this pain radiated down into the 
buttocks and the right leg.  Based on this history, the 
examiner opined that the veteran's current back disorder was 
not related to her military service as her symptoms did not 
begin until 1999, well after service.  The October 2006 VA 
examiner also opined that the veteran's back disorder is not 
related to her service-connected knee and shoulder disorders.      

Given the evidence of record, the Board finds that service 
connection for sacroilitis with enthesopathy HLA and B27 is 
not warranted.  The first objective showing of a back 
disorder in the record is a private treatment record dated in 
1999, approximately 9 years after service.  Also, there is no 
link between the veteran's current low back disorder and 
service.  In fact, the October 2006 VA examiner provided an 
opinion that the veteran's low back pain and sciatic pain 
secondary to degenerative disc disease was not related to 
service or a service-connected disorder.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no 
other contrary medical opinions of record.  The opinion of 
the October 2006 VA examiner is highly probative and 
outweighs the other evidence of record, including the 
veteran's testimony and contentions.  As such, service 
connection is not in order.   

3.	Right trochanteric bursitis

In this case, the Board finds that service connection for 
right trochanteric bursitis is not in order.  There is no 
evidence of a current diagnosis of right trochanteric 
bursitis in the claims folder.  As above, the November 2006 
VA examiner opined that there was no evidence of current 
trochanteric bursitis on examination.  The examiner wrote 
that the condition appears to have resolved and opined that 
the veteran's current right buttock and leg pain was likely 
related to a lumbar radiculopathy.  As was stated earlier, 
current disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran's claim for service 
connection implicitly includes the assertion that she has 
right trochanteric bursitis, but her personal opinion as a 
lay person not trained in medicine is not competent evidence 
needed to establish a diagnosis of a right trochanteric 
bursitis or its relationship to service.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.   



ORDER

Service connection for tendonitis of the right middle and 
little fingers is denied.   

Service connection for sacroilitis with enthesopathy HLA and 
B27 is denied.  

Service connection for right trochanteric bursitis is denied.   




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


